DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 107920050) cited in IDS filed on 11/30/2020, in view of Terashima (US 20100074322 A1)

Regarding claim 1, Huang discloses a data transmission method (Huang, Abstract data transmission encryption check method), comprising: 
receiving and storing data, wherein stored data comprises first data and second data, the first data is encrypted verification data (Encrypted data is first data), and the second data is original data (second data is the original data of Huang); (Huang, [0054] and [0055] a receiving end receives the data sent. It further states that the receiver encrypts the original data. For such a process, the data had had to be stored somewhere in order to be processed. The storage feature is therefore present as inherent)
comparing the first data with the second data in the stored data; (Huang, [0066]) 
Huang does not disclose an image data and replacing the second data with the first data in an instance in which the second data and the first data are inconsistent.
Terashima an image data (Terashima, Abstract) and replacing the second data with the first data in an instance in which the second data and the first data are inconsistent (Terashima, [0013] the inconsistence is the data loss quantity)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Huang with the teachings of Terashima since they are both analogous in data compression related field.
encrypted in a same manner as an encryption of the first data; and comparing the second data as encrypted with the first data.  (Huang, Abstract is stating that encrypted first and second data are compared. Further in [0033] it stated that encryption uses the same algorithm)Claim 8, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 8.Claim 12, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 12.

Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang and Terashima, in view of Wang (CN 106648955).

Regarding claim 2, the combination of Huang and Terashima does not disclose the data transmission method according to claim 1, wherein comparing the first data with the the first data as decoded with the second data.
Wang discloses the data transmission method according to claim 1, wherein comparing the first data with the second data in the stored image data comprises: decoding the first data; and comparing the first data as decoded with the second data (Wang, Abstract, [0107] after original data is compressed, decompressing a compression result before storage thereof to obtain a decompression result, and checking whether the decompression result is consistent with the original data)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Huang and Terashima with the teachings of Wang since they are all analogous in data compression related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Huang and Terashima with the teachings of Wang in order to efficiently save storage space.Regarding claim 6, the combination of Huang and Terashima does not disclose the data transmission method according to claim 1, wherein, before receiving and storing the image data, the data transmission method further comprises: comparing the first data with the second data; and replacing the second data with the first data in an instance in which the second data and the first data are inconsistent.
Wang discloses the data transmission method according to claim 1, wherein, before receiving and storing the image data, the data transmission method further in an instance in which the second data and the first data are inconsistent. (Wang, Abstract, [0107] after original data is compressed, decompressing a compression result before storage thereof to obtain a decompression result, and checking whether the decompression result is consistent with the original data. If inconsistent, compression abandoned, no outputting nor storing)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Huang and Terashima with the teachings of Wang since they are all analogous in data compression related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Huang and Terashima with the teachings of Wang in order to efficiently save storage space.Regarding claim 7. The data transmission method according to claim 6, wherein, after replacing the second data with the first data, in an instance in which the second data and the first data are inconsistent, the method further comprises: storing replaced image data. (Terashima, [0013] the inconsistence is the data loss quantity)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Terashima and Wang, in view of Thiagarajan et al. (US 20170257645 A1) hereinafter referred to as Thiagarajan.

Regarding claim 3, the combination of Huang, Terashima and Wang does not explicitly disclose the data transmission method according to claim 2, further comprising: in a case of comparing the decoded first data with the second data, in an instance in which a difference between the first data as decoded and the second data is within a range of partially lost data, determining that the first data as decoded and the second data are consistent.	
Thiagarajan discloses   obtaining data loss information indicative of amount of data lost in compression; obtaining a data loss threshold; and determining that the obtained data loss information exceeds the threshold (Thiagarajan, claim 7, [0048])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Huang, Terashima and Wang with the teachings of Thiagarajan since they are all analogous in data compression related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Huang, Terashima and Wang with the teachings of Thiagarajan in order to reduce storage cost.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Terashima and Giraud, in view of Thiagarajan et al. (US 20170257645 A1) hereinafter referred to as Thiagarajan.

in an instance in which a difference between the first data as encrypted and the second data is within a range of partially lost data, determining that the first data as encrypted and the second data are consistent.  
Thiagarajan discloses   obtaining data loss information indicative of amount of data lost in compression; obtaining a data loss threshold; and determining that the obtained data loss information exceeds the threshold (Thiagarajan, claim 7, [0048])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Huang and Terashima with the teachings of Thiagarajan since they are all analogous in data compression related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Huang and Terashima with the teachings of Thiagarajan in order to reduce storage cost.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang and Terashima, in Oike (US 20120147045 A1).

Regarding claims 11 and 17, the combination of Huang and Terashima does not disclose the data transmission device according claim 8, wherein the data transmission device further comprises: a second storage unit connected to the first storage unit, and configured store replaced image data.
claim 8, wherein the data transmission device further comprises: a second storage unit connected to the first storage unit, and configured store replaced image data (Oike, [0018] and fig.2 storage 13)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Huang and Terashima with the teachings of Oike since they are all analogous in data compression related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Huang and Terashima with the teachings of Oike in order to enable a user to easily confirm the degree to which original image data has been corrected.

Allowable Subject Matter
Claims 9, 10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, no prior art discloses alone or in combination the features “The data transmission device according to claim 8, wherein the data transmission device further comprises: a second correction unit connected to the first storage unit, and configured to compare the first data with the second data in the image data at an input end of the first storage unit and replace the second data with the first data in an instance in which the second data and the first data are inconsistent.  

Regarding claims 10, 13 and 14, they directly/indirectly depend on allowable claim 9.  Regarding claim 15, no prior art discloses alone or in combination the features “ display device according to claim 12, wherein the data transmission device further comprises a second correction unit connected to the first storage unit, and configured to compare the first data with the second data in the image data at an input end of the first storage unit and replace the second data with the first data in response to the second data and the first data being inconsistent.  

Regarding claim16, they claim directly/indirectly depend on allowable claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040150641 A1 Image-based lighting for use in rendering of digital objects is derived from image data collected from a real motion-picture set. The image data includes sets of correlated images at different exposure levels, each corresponding to a selected location. The image data is processed to define an extended dynamic range panoramic image for each selected set location. The image data is color and intensity corrected based on a scaled reference object. At least key lights are modeled for the set by processing a plurality of such panoramic images. Other lighting may be defined by interpolating from the panoramic images to mathematically define a location-specific set of fill lights. In the alternative, other set lighting may be modeled by projecting panoramic image data onto a dynamically sub-dividable light primitive derived from the set geometry. Any desired object may then rendered using the defined lights, and inserted into a corrected real image of the set at the desired location. Corrected image data may be stored separately for use in production or reality-based lighting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        7/31/2021